Exhibit 10.1

 

 



employment agreement

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of April 3, 2017,
by and between CASI PHARMACEUTICALS, INC., a Delaware corporation having its
principal office at 9620 Medical Center Drive, Suite 300, Rockville, MD 20850
(the “Company”) and ALEX ZUKIWSKI (the “Executive”).

 

FOR AND IN CONSIDERATION of the mutual premises, agreements and covenants
contained herein, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.Employment; Position and Duties.

 

Subject to the terms hereof, the Company hereby agrees to employ Executive
during the Term (as hereafter defined) to act as, and to exercise all of the
powers and functions of, its Chief Medical Officer, and to perform such acts and
duties and to generally furnish such services to the Company and its
subsidiaries as is customary for a senior executive management person with a
similar position in like companies. Among other things, and subject to change at
the discretion of the Board of Directors (the “Board”) and the Chief Executive
Officer (the “CEO”), Executive shall play a leading role in developing,
advocating and executing the Company’s overall clinical development and
regulatory plan. Executive will assist the Company in completing its internal
evaluation of ENMD-2076 and take the lead on the final recommendation of next
steps for the program. Executive will also be a key member of the Company’s
business development team, including participating in the clinical and medical
evaluation of business development opportunities, and in the strategic scouting
and searching for in-license opportunities from the medical community. Executive
will from time to time participate in the Company’s finance and investment
relations activities, and attend and make corporate presentations in conferences
and investor meetings as requested from time to time. Executive shall report
directly to the CEO, and have such other powers, duties and responsibilities as
the CEO and the Board shall from time to time reasonably prescribe. Executive
hereby agrees to accept such employment and shall perform and discharge
faithfully, diligently, and to the best of his abilities such duties and
responsibilities and shall devote sufficient working time and efforts to the
business and affairs of the Company and its subsidiaries.

 

2.Place of Employment.

 

While Executive is employed by the Company during the Term, Executive shall
conduct his duties and responsibilities hereunder from the executive office
located in Rockville, Maryland and from the Company’s office located in Beijing,
China (except for routine and customary business travel), or from such other
location as approved by the CEO.

 

3.Compensation

 

a.       Base Salary. While the Company employs Executive during the Term, the
Company shall pay to Executive an annual base salary (“Base Salary”) of no less
than US$400,000, payable in accordance with the Company’s customary payroll
policy for its executives.

 



 1 

 

 

b.       Base Salary Adjustments. Executive’s Base Salary shall be reviewed at
least annually in accordance with the Company’s customary practices for its
executives. The Board or a committee thereof may make such adjustments, as it
deems appropriate in its sole discretion; provided, however, in no event shall
the Company pay Executive a Base Salary of less than US$400,000, unless the
change to Executive’s Base Salary was applicable to the annual base salary of
all senior executives of the Company in substantially the same manner.

 

c.       Incentive Compensation. While the Company employs Executive during the
Term, Executive shall be eligible to earn incentive compensation (“Incentive
Compensation”) up to an aggregate of $180,000, based upon the attainment of
pre-established specific milestones related to Executive’s duties, the exact
amount of which are determined by the Board or the compensation committee
thereof in its sole discretion. Executive as part of the senior management team
may be eligible to earn other incentive compensation based upon the attainment
of pre-established performance goals, such bonus, if any, shall be determined by
the Board or the compensation committee thereof in its sole discretion.
Executive shall not be entitled to any such bonus unless Executive is employed
by the Company on the date of payment of such bonus.

 

d.       Certain Other Benefits. Throughout the Term, Executive shall be
entitled to participate in any and all employee benefit plans and arrangements
which are available to senior executive officers of the Company, including
without limitation, group medical, disability and life insurance plans, and the
Company’s Directors and Officers (D&O) insurance policy. Executive shall also be
afforded no fewer than twenty-three (23) days paid time off (PTO) pursuant to
policies fixed by the Company.

 

e.       Expenses. The Company shall pay or reimburse Executive for all
reasonable and necessary business expenses actually paid or incurred by
Executive while Executive is employed by the Company during the Term, subject to
reasonable documentation and in accordance with the Company’s business expense
reimbursement policy.

 

4.Term.

 

The term of this Agreement shall be the period commencing on April 3, 2017 and
continuing for one year (the “Initial Term”); provided, however, that the Term
of this Agreement shall be extended automatically for successive one year
periods (each one-year extension a “Successor Term” and together with the
Initial Term referred to herein as the “Term”) unless written notice of
nonextension is provided by either party to the other party at least sixty (60)
days prior to the end of the Initial Term or any Successor Term. In the event
that this Agreement is not extended at the end of the Initial Term or any
Successor Term and thereby terminates, only paragraphs 6, 7, 8(d), 8(g), 8(h),
8(i) and 11 shall survive such termination, except that Executive shall be
entitled to receive compensation and benefits to the extent expressly provided
herein or by the terms of any of the Company’s compensation and benefit plans,
programs or policies or as required by applicable law.

 



 2 

 

 

5.Stock Options.

 

In connection with Executive’s acceptance of employment, the Company shall grant
stock options to Executive covering such number of shares of the Company’s
common stock to be approved by the Board or a committee thereof. The per share
exercise price of the stock options shall be equal to the closing price of the
Company’s stock on the date of grant in accordance with the vesting schedule of
stock options awarded to other executives or as approved by the Board, and such
award shall be subject to the terms and conditions of the Company’s form of
non-qualified stock option award agreement. Other periodic stock and
non-qualified stock option grants to Executive, if any, while the Company
employs Executive during the Term shall be determined by the Board or a
committee thereof in its discretion. In the event of a termination pursuant to
paragraph 8(d) hereof or a resignation pursuant to paragraph 9 hereof, for which
purposes sections 10(a) and 10(c) of this Agreement shall control, all vested
options held by Executive on the effective date of such termination or
resignation shall be exercisable in accordance with the terms of such grants
until the later of the date set forth in such grant or twelve (12) months
following Executive’s date of termination, but in no event beyond the expiration
date of the relevant option. Upon a change in control, as defined in the option
agreement, all unvested options shall vest and become exercisable immediately in
accordance with the terms of the option agreement. All other unvested options
shall expire in accordance with the terms of such grants. Except as set forth
herein, the terms of the stock option grants under this paragraph 5 shall be
otherwise in accordance with and subject to the terms of the Company’s 2011 Long
Term Incentive Plan or successor plan and such terms and conditions as the Board
or a committee thereof may specify.

 

6.Unauthorized Disclosure.

 

During the Term and at all times thereafter, Executive shall not, without the
written consent of the Company, or except as required by applicable law,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of his
duties as an executive officer of the Company, any material confidential
information obtained by Executive while in the employ of the Company with
respect to the businesses of the Company or any of its subsidiaries, including
but not limited to, operations, pricing, contractual or personnel data,
products, discoveries, improvements, trade secrets, license agreements,
marketing information, suppliers, dealers, principles, customers, or methods of
distribution, or any other confidential information the disclosure of which
Executive knows, or in the exercise of reasonable care should know, will be
damaging to the Company; provided, however, that confidential information shall
not include any information known generally to the public or to persons in the
industry of which the Company’s business is a part (in each case, other than as
a result of unauthorized disclosure by Executive) or any information otherwise
considered by the Company not to be confidential. Notwithstanding anything
herein to the contrary, Executive is hereby notified, in accordance with the
Defend Trade Secrets Act of 2016, that the Executive will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Executive is further notified that if he files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to his attorney and
use the trade secret information in the court proceeding if Executive (a) files
any document containing the trade secret under seal; and (b) does not disclose
the trade secret, except pursuant to court order. Further, notwithstanding
anything in this Agreement to the contrary, nothing contained herein prohibits
Executive from reporting, without the prior authorization of the Company and
without notifying the Company, possible violations of federal law or regulation
to the United States Securities and Exchange Commission, the United States
Department of Justice, the United States Congress or other governmental agency
having apparent supervisory authority over the business of the Company, or
making other disclosures that are protected under the whistleblower provisions
of Federal law or regulation.

 



 3 

 

 

7.Indemnification.

 

a.       The Company shall defend, indemnify and hold harmless Executive if he
is made a party, or threatened to be made a party, to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
or investigative (a “Proceeding”), because he is or was acting an officer or
director of the Company or any of its subsidiaries, affiliates, or successors,
or because he is or was serving in a fiduciary capacity with respect to employee
benefit plans of the Company, against all Expenses incurred or suffered by him
in connection with such Proceeding to the fullest extent authorized by the
General Corporation Law of the State of Delaware and any other applicable law in
effect from time to time, and such indemnification shall continue as to
Executive even if he ceases to be an officer or director or is no longer
employed by the Company, and shall inure to the benefit of Executive’s heirs,
executors and administrators.

 

b.       As used in this Agreement, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements and reasonable costs, reasonable attorneys’ fees, reasonable
accountants’ fees, and reasonable disbursements and costs of attachment or
similar bonds, investigations, and any reasonable expenses of establishing a
right to indemnification under this Agreement.

 

c.       Expenses incurred by Executive in connection with any Proceeding shall
be paid by the Company upon presentation of appropriate documentation and a
giving by Executive of any undertakings required by applicable law.

 

8.Termination.

 

a.       Upon Death. If Executive dies while employed by the Company during the
Term, his estate shall be entitled to receive a lump sum payment equal to the
amount of Base Salary that would have been payable had Executive remained
employed through the last day of the six (6) months following the month in which
death occurred, provided, however, that if Executive’s death occurs during the
first three (3) months of his employment, his estate shall be entitled to
receive a lump sum payment equal to the amount of Base Salary that would have
been payable had Executive remained employed through the last day of the three
(3) months following the month in which death occurred. If, in respect of the
fiscal year in which Executive dies the Board or a committee thereof determines
in its discretion that he would otherwise have been entitled to receive
Incentive Compensation under subparagraph 3(c) by reason of the operations of
the Company during such fiscal year, Executive’s estate shall be entitled to
receive a pro rata portion of his Incentive Compensation for such fiscal year.
Such pro rata portion shall equal the product of (x) the full amount of such
Incentive Compensation, and (y) a fraction, the numerator of which is the number
of days in the fiscal year of Executive’s death prior to the date of death, and
the denominator of which is the total number of days in such fiscal year. All
payments under this Section 8(a) shall be made within sixty (60) days of
Executive’s death.

 



 4 

 

 

b.       Termination Upon Disability. The Company may terminate Executive’s
employment hereunder during the Term at the end of any calendar month in the
event of his Disability by giving to Executive written notice of termination. In
the event of any such termination pursuant to this subparagraph 8(b), Executive
shall be entitled to receive a lump sum payment equal to the amount of his Base
Salary that would have been payable had Executive remained employed through the
last day of the six (6) months following the month in which termination
occurred, provided, however, that if such Disability termination occurs during
the first three (3) months of his employment, he shall be entitled to receive a
lump sum payment equal to the amount of Base Salary that would have been payable
had Executive remained employed through the last day of the three (3) months
following the month in which termination occurred If in respect of the fiscal
year in which Executive’s employment terminates pursuant to this subparagraph
8(b) the Board or a committee thereof determines in its discretion that he would
otherwise have been entitled to receive Incentive Compensation under
subparagraph 3(c) by reason of the operations of the Company during such fiscal
year, Executive shall be entitled to receive a pro rata portion of his Incentive
Compensation for such year. Such pro rata portion shall equal the product of (x)
the full amount of such Incentive Compensation, and (y) a fraction, the
numerator of which is the number of days in the fiscal year of Executive’s
termination on account of Disability prior to the date of termination, and the
denominator of which is the total number of days in such fiscal year. All
payments under this Section 8(b) shall be made on such date determined by the
Company, which payment date shall be within sixty (60) days of Executive’s
Disability termination, subject to Executive’s compliance with the terms of
Section 8(i) hereof.

 

c.       Termination for Cause. The Company may terminate Executive’s employment
hereunder at any time during the Term for Cause by giving to Executive written
notice of termination that specifies the reasons for and date of termination,
subject to the terms of sub-paragraph 10(a) hereunder. Upon any such termination
for Cause under this subparagraph 8(c), the Company shall pay to Executive Base
Salary through the date of termination, including the benefits provided at
paragraph 3(d), and the Company shall have no further obligations under this
Agreement.

 

d.       Termination Without Cause. The Company may terminate Executive’s
employment with the Company at any time during the Term, for any reason and
without Cause, by giving him written notice thirty (30) days prior to the date
of termination. Until the effective date of any such termination, the Company
shall continue to pay to Executive the full compensation specified in this
Agreement, including the benefits provided at paragraph 3(d). Following the date
of termination, Executive shall make himself reasonably available to members of
the Board and other senior managers and officers of the Company to assist in the
transition of responsibilities and information to others and to facilitate the
orderly conduct of business operations. Upon termination, the Company shall have
no other financial obligations to Executive under any compensation or benefit
plan, program or policy and Executive’s participation in the Company’s
compensation and benefit plans, programs and policies shall cease as of the date
of Executive’s termination except as set forth herein or as expressly provided
under the terms of any such plans, programs or policies, or as required by
applicable law. However, in addition to the above, if Executive is terminated by
the Company (i) pursuant to this subparagraph 8(d) or (ii) upon the Company’s
nonextension of the Term in accordance with Section 4 (provided that Executive
is then willing and able to continue to provide services under terms and
conditions substantially similar to those in this contract) and for any reason
other than Cause, death or Disability, the Company shall (A) pay Executive a
payment equal to the amount of his Base Salary that would have been payable had
Executive remained employed through the last day of the six (6) months following
the month in which termination occurred, which payment shall be divided into six
(6) equal installments and paid monthly in the six (6) subsequent months
following such termination; and (B) a lump sum payment in an amount equal to six
(6) months of COBRA premiums for the level of coverage that Executive had in
effect as of immediately prior to his termination. If, in respect of the fiscal
year in which Executive’s employment terminates pursuant to this subparagraph
8(d), the Board or a committee thereof determines in its discretion that he
would otherwise have been entitled to receive Incentive Compensation under
subparagraph 3(c) by reason of the operations of the Company during such fiscal
year, Executive shall be entitled to receive a pro rata portion of his Incentive
Compensation for such year. Such pro rata portion shall equal the product of
(x) the full amount of such Incentive Compensation, and (y) a fraction, the
numerator of which is the number of days in the fiscal year of Executive’s
termination without Cause prior to the date of termination, and the denominator
of which is the total number of days in such fiscal year. All payments under
this Section 8(d) shall be made on such date determined by the Company, which
payment date shall be within sixty (60) days of Executive’s termination of
employment, subject to Executive’s compliance with the terms of Section 8(i)
hereof.

 



 5 

 

 

e.       Resignation for Other than Good Reason. Executive may voluntarily
terminate his employment with the Company during the Term for any reason upon at
least thirty (30) days prior written notice, which specifies the effective date
of termination. The foregoing notwithstanding, the Company may waive all or a
portion of such thirty (30) day notice period in which event the effective date
of Executive’s termination shall be such earlier date specified by the Company.
Until the effective date of such termination, the Company shall continue to pay
him the full compensation specified in this Agreement, including the benefits
provided at paragraph 3(d), provided he continues to perform his duties during
this period. Thereafter, the Company shall have no further obligations to him
under this Agreement. This subparagraph 8(e) shall not apply to Executive’s
resignation for Good Reason pursuant to paragraph 9 hereof.

 

f.       No Mitigation. The parties hereto acknowledge and agree that, in the
event Executive’s employment with the Company is terminated pursuant to this
paragraph 8, he shall not be required to mitigate his damages by affirmatively
seeking other employment. Further, except as provided in subparagraph 8(d)(ii)
above, the amount of any payment or benefit provided for in this Agreement shall
not be reduced by any compensation earned by him or benefit provided to him as
the result of employment by another employer or otherwise.

 

g.       Non-Competition. For the period of (i) twelve (12) months after
resignation for other than for Good Reason, or (ii) six (6) months after
termination of employment with the Company for any other reason, Executive shall
not, as an individual, principal, agent, employee, consultant or otherwise,
directly or indirectly, or with respect to any company or entity with which the
Company has concluded partnership, licensing, joint research and development or
other similar business agreements during his employment with the Company, render
any services to any firm or company or any division or subsidiary of any firm or
company, engaged in the development or commercialization of compounds, analogs
or derivatives of those compounds that (a) are of a similar type, that is, small
molecules, (b) have more than one mechanism of action and cellular pathway in
common with; and (c) are within the same field (i.e. oncology or inflammation)
as, those being developed and or commercialized by the Company during the Term
(“Competing Company”). In addition, for an additional period of six (6) months
after the six-month period set forth above and subject to Section 6 hereof,
Executive only may provide services to such a Competing Company if Executive
does not work on, or furnish confidential information regarding, any matter
related to such compounds defined above. Moreover, for a period of twelve (12)
months after the termination of Executive’s employment with the Company,
Executive shall not take any action, without the prior written consent of the
Company, to assist Executive’s successor employer or any other entity in
recruiting or hiring any other employee who was an employee of the Company
during Executive’s employment. This prohibition includes (i) identifying to such
successor employer or its agents or such other entity, the person or persons who
have special knowledge concerning the Company or its inventions, processes,
methods or confidential affairs, and (ii) commenting to Executive’s successor
employer or its agents or such other entity about the quantity or work, quality
of work, special knowledge or personal characteristics of any person who is
still employed by the Company. Executive also agrees that he will not provide
such information to a prospective employer or to an executive search firm during
interviews preceding possible employment.

 



 6 

 

 

h.       Non-Disparagement. During the Term and thereafter, Executive shall not
communicate negatively about or otherwise disparage the Company or its products
or each and any of the released parties described in subparagraph 8(i) in any
way whatsoever except as may be required for truthful sworn testimony or in
connection with a legal or administrative proceeding, report, claim or dispute.
After termination, in the event Executive materially breaches any of the
conditions set forth herein or in any other paragraph of this Agreement, the
Company may, in addition to such other remedies available to it at law or in
equity, discontinue the provision of any payment or benefits to him under this
Agreement, and in such event he shall forfeit his entitlement to any further
termination payments or benefits under this Agreement.

 

i.       Release. In consideration of and as an express condition precedent to
Executive’s receipt of severance benefits subject to and in accordance with
subparagraphs 8(b) and (d) and paragraph 9 of this Agreement, Executive agrees
that, prior to his first receipt and acceptance of any such benefits, he shall
have executed (and not revoked) an agreement in a form acceptable to the Company
which releases and forever discharges the Company, its subsidiaries and
affiliates, successors and assigns, predecessors and all of their respective
officers, directors, employees and agents and employee benefits plans from all
claims, demands, liabilities and causes of action arising out of facts or
occurrences arising or occurring at any time up to and including the time of
Executive’s termination or resignation, whether known or unknown, and the
parties hereto contemplate that this release shall be broadly construed.
Executive must execute and tender (without revocation) the release described in
the immediately preceding sentence within forty-five (45) days (or such earlier
date as determined by the Company, which shall not be less than twenty-one (21)
days) of the termination of his employment in order to receive the severance
benefits.

 

9.Resignation for Good Reason.

 

If Executive has Good Reason during the Term, Executive may resign at any time
during the Term by providing at least thirty (30) days prior written notice to
the Company that specifies the reason for, and the effective date of, his
resignation. If Executive resigns during the Term for Good Reason, such
resignation shall be deemed a Termination without Cause under subparagraph 8(d)
hereof and Executive shall receive the compensation and benefits provided under
subparagraph 8(d) hereof as if he had been terminated without Cause, subject to
Executive’s compliance with the terms of Section 8(i) hereof.

 

10.Definitions.

 

a.       “Cause” shall mean Executive’s (i) habitual drunkenness or drug
addiction, (ii) material failure to perform and discharge his duties and
responsibilities hereunder, (iii) misconduct that is materially and
significantly injurious to the Company, (iv) conviction of a felony involving
the personal dishonesty of Executive or moral turpitude, (v) conviction of any
crime or offense involving the property of the Company or (vi) material breach
of Executive’s obligations under this Agreement, provided, however, with regard
to Section 10(a)(ii) and 10(a)(vi) above, the parties exclude for this purpose
an action not taken in bad faith that is remedied by Executive promptly upon
receipt of written notice thereof given by the Company.

 



 7 

 

 

b.       “Disability” shall mean Executive’s incapacity due to physical or
mental illness which prevents the proper performance of Executive’s duties as
set forth herein or established pursuant hereto for ninety (90) days in any
twelve (12) month period of the Term. A qualified independent physician mutually
selected by the Company and Executive shall determine any questions as to the
existence or extent of illness or incapacity of Executive, upon which the
Company and Executive cannot agree. The determination of such physician
certified in writing to the Company and to Executive shall be final and
conclusive for all purposes of this Agreement. For purposes of the disability
provisions of this Agreement, if Executive is unable to act on his own behalf
due to incapacity, any person legally authorized to do so may act on Executive’s
behalf.

 

c.       “Good Reason” shall mean the occurrence of any of the following events,
without the consent of Executive, during the Term: (A) the material diminution
of Executive’s authorities, duties or responsibilities; (B) a material reduction
by the Company in Executive’s annual Base Salary as in effect on the date hereof
or subsequently in effect hereunder, except as agreed to by Executive, unless
such change was applicable to all senior executives of the Company; (C) a
material breach of this Agreement by the Company; or (D) a material change in
the geographic location at which Executive must perform services under this
Agreement (for purposes of this agreement, a material change in geographic
location shall mean requirement by the Company that Executive conduct his duties
and responsibilities from a permanent location more than fifty (50) miles from
the place of employment, as defined in paragraph 2 herein). In no event shall a
termination be deemed to be for “Good Reason” unless (i) Executive provides the
Company with written notice of the condition constituting “Good Reason” within
30 days of the initial existence of such condition, (ii) the Company is provided
a period of at least 30 days to cure the condition (if cured, such condition
shall not constitute “Good Reason”), and (iii) Executive’s employment terminates
not more than ninety (90) days following the initial existence of such
condition.

 

11.Miscellaneous.

 

a.       Assignments and Binding Effect. Subject to Section 11.b., the
respective rights and obligations of the parties under this Agreement shall be
binding upon the parties hereto and their heirs, executors, administrators,
successors, and assigns, including, in the case of the Company, any other
corporation or entity with which the Company may be merged or otherwise combined
and, in the case of Executive, his estate or other legal representatives.

 

b.       No Assignment of Benefits. Executive acknowledges that the services to
be rendered by him are unique and personal. Accordingly, except as otherwise
expressly provided herein or by applicable law, no right or interest of
Executive under this Agreement shall be assignable or transferable, in whole or
in part, either directly or by the operation of law or otherwise, including
without limitation execution, levy, garnishment, attachment, pledge or in any
manner; no attempted transfer thereof shall be effective.

 

c.       Governing Law. This Agreement shall be governed as to its validity,
interpretation and effect by the laws of the State of Maryland, without
reference to its conflict of laws provisions.

 

d.       Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid, illegal, or unenforceable for any
reason, the remaining provisions and portions of this Agreement shall remain in
full force and effect to the fullest extent permitted by law. Such invalid,
illegal or unenforceable provision(s) shall be deemed modified to the extent
necessary to make it (them) valid, legal, and enforceable.

 



 8 

 

 

e.       Withholding. All amounts payable hereunder shall be paid net of any
applicable withholding required under federal, state or local laws and any
additional withholding to which Executive has agreed.

 

f.       Entire Agreement;. This Agreement constitutes the entire Agreement and
understanding of the Company and Executive with respect to the terms of
Executive’s employment with the Company and supersedes all prior discussions,
understandings and agreements with respect thereto.

 

g.       Captions. All captions and headings used herein are for convenient
reference only and do not form part of this Agreement.

 

h.       Waiver; Amendment. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing and signed by Executive and the Board or its delegate. The failure of
the Company or Executive to insist upon strict compliance with the terms of this
Agreement or the failure of the Company or Executive to assert any right the
Company or Executive may have hereunder shall not be deemed a waiver of such
provision or right or any other provision of this Agreement.

 

i.       Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and shall be delivered by hand, or mailed by
registered or certified mail, return receipt requested, first call postage
prepaid, addressed as follows:

 

If to Executive:

 

Alex Zukiwski

12003 Tregoning Place

Clarksburg, Maryland 20871

 

If to the Company:

 

CASI Pharmaceuticals, Inc.

9620 Medical Center Drive

Suite 300

Rockville, Maryland 20850

Attn.: General Counsel

 

j.       Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute one and the same agreement.

 



 9 

 

 

12.Section 409A.

 

This Agreement is intended to either comply with or be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) , to the extent applicable, and the Company shall administer and
interpret this Agreement in accordance with such requirements.  The foregoing
notwithstanding, in no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Section
409A of the Code or damages for failing to comply with Section 409A of the Code.
Notwithstanding anything to the contrary herein, for purposes of determining
Executive’s entitlement to the payments under Section 8 hereof, (i) Executive’s
employment shall not be deemed to have terminated unless and until Executive
incurs a “separation from service” as defined in Section 409A of the Code, and
(ii) the term termination of employment (or any similar term) shall mean the
effective date of Executive’s separation from service.  Reimbursement of any
expenses provided for in this Agreement shall be made in accordance with the
Company’s policies (as applicable) with respect thereto as in effect from time
to time (but in no event later than the end of calendar year following the year
such expenses were incurred); provided, however, that in no event shall the
amount of expenses eligible for reimbursement hereunder during a calendar year
affect the expenses eligible for reimbursement in any other taxable year and in
no event shall the right to reimbursement be subject to liquidation or exchange
for another benefit. Notwithstanding anything to the contrary herein, if a
payment or benefit under this Agreement is due to a “separation from service”
for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments to
specified employees upon a separation from service) and Executive is determined
to be a “specified employee” (as determined under Treas. Reg. § 1.409A-1(i) and
related Company procedures), such payment shall, to the extent necessary to
comply with the requirements of Section 409A of the Code, be made on the later
of (x) the date specified by the foregoing provisions of this Agreement or (y)
the date that is six (6) months after the date of Executive’s separation from
service (or, if earlier, the date of Executive’s death). Any installment
payments that are delayed pursuant to this Section 12 shall be accumulated and
paid in a lump sum on the first day of the seventh month following Executive’s
separation from service (or, if earlier, upon Executive’s death) and the
remaining installment payments shall begin on such date in accordance with the
schedule provided in this Agreement. The payments under Section 8 hereof are
intended not to constitute deferred compensation subject to Section 409A of the
Code to the extent such payments are covered by (i) the “short-term deferral
exception” set forth in Treas. Reg. § 1.409A-1(b)(4), (ii) the “two times
severance exception” set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or (iii)
the “limited payments exception” set forth in Treas. Reg. §
1.409A-1(b)(9)(v)(D). The short-term deferral exception, the two times severance
exception and the limited payments exception shall be applied to such payments
in order of payment in such manner as results in the maximum exclusion of such
payments from treatment as deferred compensation under Section 409A of the Code.
Each payment hereunder shall be deemed to be a separate payment for purposes of
Section 409A of the Code.

 

Additionally, in the event that following the date hereof the Company or
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

 

[Remainder of Page Intentionally Left Blank]

 



 10 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

  Executive                             Alex Zukiwski                       CASI
PHARMACEUTICALS, Inc.                       By:           Name: Ken K. Ren    
   Title: Chief Executive Officer  

 



 11 

